                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

REGINALD FULLARD,                            )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )              1:21CV302
                                             )
UNKNOWN AGENTS/EMPLOYEE                      )
JAILER SHERIFFS UNNAMED                      )
EMPLOYEES, et al.,                           )
                                             )
                      Defendant(s).          )


                                           ORDER

       The Order and Recommendation of the United States Magistrate Judge was filed with

the court in accordance with 28 U.S.C. § 636(b) and, on April 14, 2021, was served on the

parties in this action. Plaintiff filed an objection to the Recommendation.

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.         The court therefore adopts the Magistrate Judge’s

recommendation.

       The Court further notes that to the extent Plaintiff requests copies of several

“unpublished decisions” concerning previous actions he brought before this Court (see Docket

Entry 5 at 2), his request is denied. The Court is under no obligation to provide Plaintiff

additional free copies of documents that he did not have access to due to a prison transfer.

(See id.) If additional copies of court filings are desired, the Clerk of Court processes requests

for a fee of fifty cents per page. See 28 U.S.C. § 1914 n.4 (District Court Miscellaneous Fee




       Case 1:21-cv-00302-LCB-JLW Document 6 Filed 05/10/21 Page 1 of 2
Schedule). Thus, Plaintiff may submit his request for copies directly to the Clerk and pay the

required fee. Accordingly,

       IT IS THEREFORE ORDERED that this action is FILED and DISMISSED sua

sponte without prejudice to Plaintiff filing a new complaint, on the proper § 1983 forms, and

accompanied by the $400.00 filing fee.

       A judgment dismissing this action will be entered contemporaneously with this Order.

       This, the 10th day of May 2021.

                                           /s/ Loretta C. Biggs
                                           United States District Judge




       Case 1:21-cv-00302-LCB-JLW Document 6 Filed 05/10/21 Page 2 of 2
